Slip Op. 08 - 131

                             J U D G M E N T

            UNITED STATES COURT OF INTERNATIONAL TRADE

                 Thomas J. Aquilino, Jr., Senior Judge


- - - - - - - - - - - - - - - - - - - - x
TA CHEN STAINLESS STEEL PIPE CO., LTD., :

                             Plaintiff,      :

                    v.                       :

UNITED STATES,                               : Consolidated
                                               Court No. 05-00094
                             Defendant,      :

                   -and-                     :

ALLOY PIPING PRODUCTS, INC. et al.,          :

               Intervenor-Defendants.   :
- - - - - - - - - - - - - - - - - - - - x


           This matter having consolidated complaints filed on

behalf of the plaintiff foreign manufacturer and exporter and of

the intervenor-defendant members of the domestic U.S. industry,

each contesting aspects of Certain Stainless Steel Butt-Weld Pipe

Fittings From Taiwan:      Final Results and Final Rescission in Part

of   Antidumping    Duty   Administrative   Review   published   by   the

International Trade Administration, U.S. Department of Commerce

(“ITA”) at 70 Fed.Reg. 1,870 (Jan. 11, 2005); and each side having

interposed a motion for judgment on the agency record developed in

connection therewith; and the court in slip opinion 07-87, 31 CIT

     (May 30, 2007), having denied plaintiff’s motion and having
Court No. 05-00094                                            Page 2


granted intervenor-defendants’ motion to the extent of remand to

the ITA to complete its analysis of some 18 named entities alleged

to be affiliated with the plaintiff within the meaning of 19 U.S.C.

§1677(33)(A)-(E); and the defendant having filed its Final Results

of Redetermination Pursuant to Court Remand (Oct. 1, 2007),    which

set forth in detail the analysis ordered that concludes that one of

the named entities is affiliated with the plaintiff pursuant to

section 1677(33)(E) but that none of the others is so affiliated

within the meaning of the statute and also that the antidumping-

duty margin for the plaintiff remains unchanged; and the parties

having been afforded the opportunity to comment on those Final

Results both prior to publication by the ITA and now before the

court, which, after review thereof and due deliberation, has come

to


          ORDER, ADJUDGE and DECREE that defendant’s Final Results

of Redetermination Pursuant to Court Remand (Oct. 1, 2007) be, and

they hereby are, affirmed; and it is further



          ORDERED, ADJUDGED and DECREED that plaintiff’s complaint

be, and it hereby is, dismissed; and it is further


          ORDERED, ADJUDGED and DECREED that intervenor-defendants’

complaint, save the limited relief granted in the court’s slip
Court No. 05-00094                                           Page 3


opinion 07-07, 31 CIT         (May 30, 2007), be, and it hereby is,

dismissed.

Dated:   New York, New York
         December 1, 2008




                                    /s/ Thomas J. Aquilino, Jr.
                                            Senior Judge